                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


CARRINGTON MORTGAGE                   )
SERVICES, LLC                         )
                                      )
                                      )
      Plaintiff,                      )
                                      )
                   v.                 )
                                      ) 2:16-cv-534-NT
ROXANE M. GIONEST                     )
                                      )
      Defendant.                      )

                                    ORDER


        A hearing on the Court’s Order to Show Cause was held on October 1,
2018. Attorneys John Ney, Jr., and Ernest Wagner appeared for the Plaintiff, and
Attorney Joseph Goodman appeared for the Defendant. The parties having agreed,
it is hereby ORDERED that:

      1. All outstanding court deadlines are stayed pending further order of the
         Court.

      2. The Court will postpone issuing its decision on the Order to Show Cause
         (ECF No. 35) until no sooner than October 26, 2018, to permit the parties
         to continue to explore settlement.


      SO ORDERED.                         Dated: October 2, 2018


                                                     /s/ JON D. LEVY
                                                  U.S. DISTRICT JUDGE
